Title: From Thomas Jefferson to Joshua Danforth, 29 July 1803
From: Jefferson, Thomas
To: Danforth, Joshua


          
            
              Sir
            
            Monticello July 29. 03 
          
          The Editor of the Pittsfield Sun did for a while forward me the newspaper as mentioned in your favor of the 16th inst. which I recieved [here] a day or two after my arrival from Washington. I had [found]  of the character you give [it]. what has discouraged me from taking distant papers is the difficulty of making paiments at a distance of so small amount as not to be the object of a bill of exchange. I know not who is the representative in Congress from the neighborhood of Pittsfield, but if paiment could be made to him or any [person] in Washington I should gladly be a subscriber to the paper. my rule is to pay for my newspapers about the New years day, all together, [as paiment] at different times, some might escape me. at the ensuing one therefore I should without fail make the paiment to any person indicated to me. it is matter of great satisfaction to me to receive assurances of the approbation you express of my conduct in the state of  which a [certain] description of editors &  advantage  & by which they are endeavoring to undo the freedom of the press [itself]. my fellow citizens can judge of me only by  I  only by the indulgence  and to the different views which honest men  of the [same] object. Accept my salutations and best wishes.
          
            
              Th: Jefferson
            
          
        